Order entered May 20, 2015




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-15-00197-CR

                           GREGORY MOSES GUAJARDO, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 194th Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. F13-11828-M

                                             ORDER
        The Court GRANTS court reporter Belinda Baraka’s motion for extension of time to file

the reporter’s record.

        We ORDER Ms. Baraka to file the reporter’s record within THIRTY (30) DAYS from

the date of this order.


                                                       /s/   ADA BROWN
                                                             JUSTICE